 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDC.H.Sprague&SonCo.andChauffeurs,Teamsters,&Helpers Local Union No. 633 ofNew Hampshire,a/w International Brotherhood ofTeamsters,Chauffeurs,WarehousemenandHelpers of America.Case 1-CA-6096April 16, 1969DECISION AND ORDERBy CHAIRMAN MCCiJLLOCH AND MEMBERSJENKINS AND ZAGORIAOn May 31, 1968, Trial Examiner David Londonissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices within themeaning of the National Labor Relations Act, asamended, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Hefurther found that the Respondent had not engagedin certain other unfair labor practices alleged in thecomplaint.Thereafter, theGeneralCounsel, theCharging Party, and the Respondent filed exceptionsto the Trial Examiner's Decision together withsupporting briefs ' The General Counsel also filed ananswering brief.Pursuant to the provisions of Section 3(b) of theAct, theNationalLaborRelationsBoard hasdelegated its powers in connection with this case toa three-member panelThe Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed.' The Board has considered theTrial Examiner's Decision, the exceptions and briefs,and the entire record in this case, and hereby adoptsthe findings,' conclusions, and recommendations' ofthe Trial Examiner, as modified below.'On March 28, 1969, the Respondent filed with the Board a motion toreopen the case and receive into evidence the decertification petition, sincedismissed,which was filed in Case I-RD-574 The General Counsel filed amemorandum in oppositionIn agreement with the General Counsel,we find that the evidence soughtto be introduced by the Respondent is irrelevant to this proceeding TheRespondent'smotion is hereby denied'The Respondent claims prejudicial error on the part of the TrialExaminer in denying its motion to take a deposition of Kenneth Thurstonafter the hearing This motion was denied by the Trial Examiner and isrenewed hereWe affirm the Trial Examiner's finding that the Respondentfailed to show due diligence in procuring in timely fashion the testimony ofthis individualThe Respondent'smotion is denied'Upon examination of the record herein, we conclude that the TrialExaminer inadvertently identified AlbertWiggin as an employee againstwhom the Respondent had discriminated,whereas in fact that individualwas Wesley ThompsonWiggin, although he testified at the hearing, didnot indicatewhether or not he was offered reemployment by theRespondent in the fall of 1967 Thompson testified at the hearing that hesought reemployment in the fall of 1967, and that his application wasrejectedThompson was one of the 12 individuals known to have voted fortheUnion in these circumstances,we find that Thompson was deniedreemployment for discriminatory reasons and shall, accordingly,substitutehis name for that of Wiggin in the remedial portion of this Decision andOrderThe complaint alleges,intera/ia,thattheRespondent violated Section 8(a)(1) and (5) inconnection with the subcontracting of certain of itsoperations. The Trial Examiner did not consider ormake specific findings concerning such allegations,but disposed of them by his bare conclusion that theGeneral Counsel had not met his burden of proof.We disagree with this holding of the Trial Examinerand find the subcontracting unlawful, as alleged.As the Trial Examiner found, the Respondent'soperations are seasonal. Its year-round complementconsists of approximately 25 employees. During thewinter months it utilizes about 25 additional driversto supplement its year-round complement Prior tothe events alleged herein as violations of the Act,these 25 additional drivers, called "winter drivers,"were employees of the Respondent, most of whomhad at least 3 years prior winter service with theRespondent In addition, during the rush season,i.e.,the coldest 2 or 3 months of the winter, theRespondent utilized, on a limited basis, the servicesof 6 or 8 independent contractors.On February 10, 1967, the Union filed arepresentation petition which, following an electionheld on May 24, culminated on August 24 in thecertification of the Union as the representative of alltheRespondent's truckdrivers at Portsmouth, NewHampshire, including the winter drivers. Throughouttherepresentationproceeding,'theRespondentopposed the inclusion of the winter drivers in theunit,and it refused following the certification tobargainwith the Union because they were soincluded. In addition, as the Trial Examiner found,the Respondent, without bargaining with the Union,took action adversely affecting the winter drivers'tenureand conditions of employment. Further,certain winter drivers whoappliedfor reemploymentduring the 1967-68 season were denied employment,despite theRespondent's practice and policy ofrecallingand reemploying former winter drivers.The reasons given for the failure to reemploy thosedriverswere,astheTrialExaminer found,pretextuous.During the 1967-68 winter season theRespondent'scomplementof50driverswascomposed of 20 year-round drivers, only 4 winterdrivers, and 26 independent contractors. This is inWhilethe Trial Examiner at one point in his Decision included the nameof Kenneth Rollins in a group of employees as to whom he found a lack ofproof that the Respondent refused to recall, the record supports the TrialExaminer'ssubsequent contrary finding, with which we agree, that theRespondentin factrefused to recall this employee and that the reasonsassigned by the Respondent for its refusal were pretextual in nature. Wefindthat the Respondent refused to recall Kenneth Rollins because hevoted for the Union,and thereby violated Section 8(aX3) of the ActTherefore,we shall include this employee in the remedial portion of ourDecision and Order'We findthat the unfair labor practices committed by the Respondentare potentially related to other unfair labor practices proscribed by theAct, andthat the danger of their commission in the future is to beanticipated by reason of the Respondent's conduct in the past As thepreventive purposes of the Act will be thwarted unless our Order iscoextensive with the threat,we specifically adopt the broad remedial orderrecommendedby the TrialExaminer'Case I-RC-9419175 NLRB No. 61 C H. SPRAGUE & SON CO.379contrast to prior winters, in which, as noted, abouthalf of its 50 drivers were year-round drivers and theother half were winter drivers, with only limited useof independent contractorsTo the extent that the Trial Examiner has foundunlawful coercion of employees, unlawful refusals tobargain, and unlawful discrimination against winterdrivers,we agree. We find, however, that the TrialExaminerhasoverlookedtheRespondent'sfundamental violation which underlies all its otherviolations; that is, its subcontracting of its winterdrivingoperationswithoutbargainingwith thedesignated representative of its employees.There can be no doubt that the Respondent'soperationsduringthe1967-68winterseason,followingtheUnion'scertification,weresignificantly different from its operations in priorwinter seasons. In prior seasons, the Respondentutilizedabout 50 employee-drivers, about half ofthem winter dnvers, and, on a limited basis, 6 or 8independent contractors. In the 1967-68 winterseason, theRespondent stillutilizedabout 50drivers, but with the striking difference that only 24were employee-drivers (and only 4 of them winterdrivers)and the remaining 26 were independentcontractorsFrom an operation manned, with onlylimitedexceptions,whollybyemployees,theRespondent changed to an operation manned almostevenly by employees and independent contractors.With respect to the added winter driving, theoperation changed from one manned, with onlylimited exceptions,wholly by employees, to onemannedalmost80percentbyindependentcontractors and only 20 percent by employees.This is the kind of basic change in operationsconcerning which an employer, in our opinion, isobligatedtobargainwithhisemployees'representativeAs the change took place after theUnion'scertificationand the Respondent hasconcededly refused to bargain at all with the Union,we find, without more, that the Respondent hasfurther violated Section 8(a)(5).The evidence concerning the magnitude of thechange does not, however, stand alone. There is, wefind, persuasive evidence in the record that thechange in the winter driving operations was theresultof the Respondent's deliberate decision tosubcontract its winter driving operations in order toperclude the union representation of its winterdrivers.On this record, there can be no doubt concerningtheRespondent'soppositiontotheunionrepresentation of its winter drivers. The positionwhich it maintained throughout the representationproceeding is proof enough of that opposition. TheRespondent did not, however, confine itself to lawfulopposition. Instead, as the Trial Examiner found, ittook action adversely affecting employees' statusand tenure which necessarily tended to discouragethem from seeking reemployment as winter drivers.Certainwinterdnverswho nonetheless soughtreemploymentweredeniedit,despitetheRespondent's protestations that it "would like tohave the men back that had worked for them beforesatisfactorily."Although the Trial Examiner foundunlawful discrimination only as to some of them, hedid find as to all that the reasons given by theRespondent, that they were unsatisfactory, or didnot apply, or were working elsewhere, were notvalid.Finally,initsbrief to the Board theRespondent concedes that at least some of thewinter driverswere not rehired because of itsdecision to increase the use of outside equipmentand the services of independent contractors.Whenall these factors are considered, it is obvious that theRespondent set out to achieve by unlawful meanswhat it had been unable to achieve by lawful means.Accordingly,we find, as alleged, that theRespondent violated Section 8(a)(5) and (1) by itsunilateral increase in the use of subcontracting.THE REMEDYHaving found that the Respondent engaged incertain unfair labor practices, we shall require thatitcease and desist therefrom and that it take certainaffirmative action which we find to be necessary toremedy and remove the effects of the unfair laborpractices and to effectuate the policies of the Act.Having found that the Respondent violatedSection 8(a)(5) by its unilateral increase in the useof subcontracting, we shall order it to return to itsformermode of operations, and we shall orderreinstatement and backpay to those winter driverswho were denied employment by reason of theRespondent's unlawful conduct.Inaddition, since it has been found that theRespondent unlawfully refused to employ Abbott,Colby, Edgecomb, Wesley Thompson, and KennethRollins during the 1967-68 winter season, we shallrequire that the Respondent make these employeeswhole for any loss in wages or other compensationtheymay have sustained by reason of theRespondent's unlawful conduct by paying them suchamounts as they would normally have earned aswages during the 1967-68 and the 1968-69 winterseasons. Backpay shall be computed on a quarterlybasis in the manner established by the Board in FW Woolworth Co.,90NLRB 289, and shallinclude interest at the rate of 6 percent per annumas provided in IsisPlumbing & Heating Co.,138NLRB 716. We shall also require that theRespondent offer these employees employment forthe 1968-69 winter season.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent, 380DECISIONSOF NATIONALLABOR RELATIONS BOARDC.H.Sprague& Son Co , Portsmouth, NewHampshire, its officers, agents, successors, andassigns, shall1.Cease and desist from(a)Threatening its employeeswith loss ofemployment because of their membership in orsupport of the Union(b) Promising benefits to its employees in order toinducethem to reject the Union as theircollective-bargaining representative.(c)Refusing to bargain collectively with theUnion as the exclusive bargaining representative ofall its truckdrivers, including winter drivers, in theappropriate unit described above, with respect torates of pay, wages, hours of employment, or otherterms or conditions of employment.(d)Unilaterally deviating from, or unilaterallychanging its established policy and practice ofrecalling itswinter drivers for employment in thefollowingwinter seasons or unilaterally increasingthe use of subcontracting.(e)Unilaterally requiring former winter drivers tosign applications as new drivers thereby deprivingthem of acquired seniority rights, or unilaterallyrequiring them against their will at the close of eachseason to certify that they had permanently severedtheirentireemploymentrelationshipwithRespondent.(f)Refusing to hire, or rehire, any of its drivers,or applicants for such employment, because of theirunion membership, activities or support(g) In any other manner interfering with the rightof employees to self-organization, to form labororganizations, to join or assist the above-named orany other labor organization, to bargain collectivelythrough representatives of their own choosing and toengage in other concerted activities for the purposeof collective bargaining or other mutual aid orprotection,or to refrain from any or all suchactivities, except to the extent such right may beaffected by an agreement requiring membership in alabor organization as a condition of employment, asauthorized in Section 8(a)(3) of the Act, as modifiedbytheLabor-ManagementReportingandDisclosure Act of 1959.2.Take the following affirmative action designedand necessary to effectuate the policies of the Act:(a)Upon request, bargain collectively with theUnion with respect to rates of pay, wages, hours ofemployment, and other terms and conditions ofemployment of the employees in the appropriateunitdescribed herein and, if an understanding isreached, embody such understanding in a signedagreement.(b)Return to its former mode of operationsexisting prior to the unilateral increase in the use ofsubcontracting(c)Offer to Franklin Abbott, Parker Colby,WalterEdgecomb,WesleyThompson,KennethRollins,andotherswho have been deniedemployment by reason of Respondent's unfair laborpractices, employment for the entire winter seasonof 1969-70 without prejudice to their seniority andother rights and privileges, and make each of themwhole for any loss of pay suffered by reason of thediscrimination against them in the manner set forthin the section above entitled, "The Remedy"(d)Notify each of the individuals referred to inthe preceeding paragraph, if he is presently servingin the Armed Forces of the United States, of hisright to full reinstatement, upon application, inaccordance with the Selective Service Act and theUniversalMilitaryTraining and Service Act, asamended, after discharge from the Armed Forces.(e) Preserve and, upon request, make available totheBoard or its agents, for examination andcopying, all payroll and other records necessary orhelpful in analyzing the amount of backpay dueunder the terms of this Order.(f)PostatitsplantinPortsmouth,NewHampshire, copies of the attached notice marked"Appendix."' Copies of such Notice, on forms to beprovided by the Regional Director for Region 1,afterbeingdulysignedbyanauthorizedrepresentativeofRespondent,shallbepostedimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, inconspicuousplaces,includingallplaceswherenoticestoemployeesarecustomarilypostedReasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(g)Notify the Regional Director for Region 1, inwriting,within 10 days from the receipt of thisDecision,what steps Respondent has taken tocomply herewith..In the event that this Order is enforced by a decree of a United StatesCourt of Appeals,there shall be substituted for the words"a Decision andOrder" the words "a Decree of the United States Court of AppealsEnforcing an Order "APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Decision and Order of the NationalLabor Relations Board and in order to effectuate thepolicies of the National Labor Relations Act, as amended,we hereby notify our employees thatWE WILL NOT threaten our employees with loss ofemployment because of their membership in, or supportof,Chauffeurs, Teamsters & Helpers Local Union No633 of New Hampshire, a/w international Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpersof America, or any other labor organizationWE WILL NOT promise benefits to any of ouremployees in order to induce them to reject theabove-namedunionastheircollective-bargainingrepresentative.WE WILL NOT refuse to bargain with theabove-named union with respect to rates of pay, wages,hours of employment, and other terms and conditionsof employment for the employees in the unit describedbelow C. H. SPRAGUE & SON CO.WE WILL NOT unilaterally deviate from or changeour established policy and practice of recalling formerwinter drivers for employment in the following winterseasons,norunilaterallyincreasetheuseofsubcontracting.WE WILL NOT unilaterally require former winterdrivers to sign applications as new drivers therebydeprivingthemofacquiredseniorityrights,orunilaterally require them at the close of each season tounwillingly certify that they have permanently severedtheir entire employment relationship with us.WE WILL NOT refuse to hire, or rehire, any of ourdrivers, or applicants for such employment, because oftheirmembership in or support of the above-namedunion or any other labor organization.WE WILL NOT in any other manner interfere with,restrain,or coerce our employees in the exercise oftheir rights guaranteed in Section 7 of the Act.WE WILL return to our former mode of operationsexisting prior to the time we unilaterally increased ouruse of subcontracting.WE WILL offer Franklin Abbott, Parker Colby,Walter Edgecomb, Wesley Thompson, Kenneth Rollins,and others who have been denied employment byreason of our unfair labor practices, employment forthe entire winter season of 1969-70 without prejudice totheir seniority rights and privileges, and make each ofthem whole for any loss of pay suffered by thembecause of our unlawful refusal to hire them during the1967-68 and the 1968-69 winter seasonsWE WILL notify the above employees, if presentlyserving in the Armed Forces of the United States, oftheir right to full reinstatement, upon application, inaccordancewith the Selective Service Act and theUniversalMilitaryTrainingandServiceAct,asamended, after discharge from the Armed ForcesWE WILL upon request, bargain collectively withChauffeurs, Teamsters & Helpers Local Union No. 633of New Hampshire, a/w International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, with respect to rates of pay, wages, hours ofemployment,andother terms and conditions ofemployment for the employees in the unit describedbelow and, if an understanding is reached, embody suchunderstanding in a signed agreement.The bargaining unit isAll truckdrivers, includingwinter drivers and the dispatcher at our Portsmouthterminal, excluding office clerical employees, guards andsupervisors.C H. SPRAGUE & SONCo,(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 20th Floor JohnF. Kennedy Federal Building, Cambridge & New SudburyStreets,Boston,Massachusetts02203,Telephone617-223-3300.TRIAL EXAMINER'S DECISIONStatement of the Case381DAVID LONDON, Trial Examiner Upon a charge andan amended charge filed October 4, 1967, and October 27,1967, respectively, by Chauffeurs, Teamsters & HelpersLocalUnionNo.633ofNewHampshire,a/wInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America (the Union), theGeneral Counsel of the Board, on December 13, 1967,issued the complaint herein alleging that C. H. Sprague &Son Co. (Respondent or Employer), had engaged in unfairlabor practices within the meaning of Section 8(a)(1), (3),and (5) of the National Labor Relations Act, as amended(theAct).Insubstance, the complaint alleges thatRespondent, a petroleum product distributor, (1) engagedin specified conduct designed to cause its employees torejectand thereafter to repudiate the Union as theircollective-bargaining representative; (2) refused to recalland reemploy 19 laid off winter drivers because theyjoined or assisted the Union; (3) refused outright tobargain with the Union, the certified collective-bargainingrepresentative of all its drivers, concerning rates of pay,wages,andotherconditionsofemployment,(4)unilaterally, and without first notifying or consulting theUnion, changed the prior established practice affecting itsemployees'wages,hours,andotherconditionsofemployment By its answer, Respondent did not deny thecertification of the Union, but alleged that the unit socertifiedwas not an appropriate unit, and denied thecommission of any unfair labor practiceThe hearing herein was held at Portsmouth, NewHampshire, on February 27-29, 1968, at which theGeneral Counsel, Respondent and the Union appeared bycounsel and were afforded full opportunity to examine andcross-examine witnesses and to introduce evidence uponthe issues of the case. Briefs subsequently filed by theGeneral Counsel, Respondent, and the Union, have beenfully considered.Upon the entire record in the case, including the recordand transcript of testimony in CH. Sprague & Son Co ,1-RC-9419, of which I have taken official notice,' and myobservation of the demeanor of the witnesses who testifiedbefore me, I make the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF RESPONDENTDuring all times relevant herein,Respondent hasmaintained its principal office and place of business in thecity of Portsmouth, New Hampshire, where it was and isengaged in the transportation, sale and distribution ofpetroleum products.During the past calendar year,Respondent, in the course and conduct of its business,shipped directly from its Portsmouth terminal productsvalued in excess of $50,000 to points located outside theState of New Hampshire. The complaint alleges, andRespondent by its answer admits, that it is and has beenengaged in commerce within the meaning of the Act.'ParamountCap Manufacturing Co ,260 F 2d 109, 113 (C A 8), andcases citedthereinPlantCityWelding &TankCo,123NLRB 1146,1150 382DECISIONS OF NATIONAL LABOR RELATIONS BOARD11.THE LABORORGANIZATION INVOLVEDThe Union is,and at all times material herein was, alabor organization within the meaningof Section 2(5) ofthe ActIii.THE UNFAIR LABOR PRACTICESA Alleged Violations of Section 8(a)(1)On February 10, 1967, the Union filed its petition withtheBoard in Case I-RC-9419 seeking certification ascollective-bargaining representative ofallof Respondent'struckdriversatitsoperationsatPortsmouth,NewHampshire.At an otherwise unidentified date in thatmonth,KennethThurston,Respondent'sassistantsuperintendent, and admittedly a supervisor within themeaning of the Act, told winter driver Albert Wiggin, inthe presence of other employees, that the men were foolishto join the Union and that if they "got the union in,Merrill would pull his trucks out," and move somewhereelse.'Sometime in February or March 1967, in thepresence of two other employees, Thurston told DenisGoudreau, employed as a driver by Respondent for 10 1/2years, that if "the employees vote the Union in, [they] willprobably lose all [their] benefits and sick leave."'In late February or early March 1967, Thurston tolddriverRichardHenderson that "Merrill would neveroperate under a union, that he would pull his equipmentout and close the doors." In late April or early May 1967,Thurston told driver Paul Bell, in the presence of 3-4other drivers, that "if the Union was voted in, that a yearfrom [then, they] wouldn't be here, . . that Merrill wouldopen up a place" in Newington, New Hampshire, "andstillhaul the oil." About 2 weeks before the election thatensued on May 24, 1967, Thurston told winter driverAnthony F. Rollins if he "would vote the Union downthat [he] would move right up on the seniority list."The findings in the preceding paragraphs pertaining tostatements attributed to Thurston are based on thetestimony of the named employees which I credit. All ofthem impressed me as worthy of belief and neither bytheirdemeanor nor their cross-examination gave mereason to discredit their testimony. Thurston was notcalledupon to testify. During the second day of thehearing, Respondent's counsel stated that Thurston was illand could not appear as a witness. On the third and finalday of the hearing, Respondent presented a memorandumfrom Thurston's doctor stating that Thurston was undertreatment by him for "severe arthritis and emotionaldisturbance." In view of the fact that the complaintspecifically charged Thurston with unlawful conduct, itmay reasonably be assumed that Respondent interviewedThurston pertaining to that accusation before the hearingbegan. Assuming,arguendo,that Thurston was unable topersonally appear and testify at the hearing herein, it wasincumbent upon Respondent, if it chose to negate theaccusations leveled against him, to make some effort tohave his testimony taken by deposition before, orduring,thehearingherein.This,Respondent failed to do.Accordingly, on the entire record, I find and conclude that'JW Pettipas,Respondent's vice president in charge of operations,testifiedthatRespondent uses and for many years has used, truckssupplied by and hired from Merrill Transport'As the record fails to disclose that these two incidents occurred withinthe 6-month limitation period prescribed by Sec 10(b) of the Act, they arereliedon only as background evidence indicating Respondent'sunionanimusby Thurston's threat to Bell in late April or May 1967aforementioned, and his inducement to Rollins shortlybefore the anticipated election to vote against the Union,Respondent violated Section 8(a)(1) of the ActB Alleged Violations of Section 8(a)(5)As previously indicated, the Union on February 10,1967,° filed its petition with the Board in Case I-RC-9419seeking certification as collective-bargaining representativeofallof Respondent's truckdrivers at its operations atPortsmouth,New Hampshire. Pursuant thereto, theBoard'sRegionalDirector for Region 1, on March 9,conducted a hearing on said petition in which Respondentcontended that drivers employed only during the winterseason should be excluded from the proposed unit. OnApril 24, the said Regional Director filed his Decision andDirection of Election by which he directed that an electionby secret ballot be conductedamongRespondent'semployees in the following unit which he found to beappropriate for the purpose of collectivebargaining withinthe meaning of Section 9(b) of the ActAlltruckdrivers,includingwinterdriversand thedispatcher at its Portsmouth, New Hampshirelocation,excludingofficeclericalemployees,guardsandsupervisors as defined in the Act.Respondent Employer thereafterrequestedthe Board toreview the Regional Director'sDecisionand Direction ofElection aforementioned which request was denied by theBoard on May 16 At the directed election, conducted onMay 24, 22 votes were cast for the Union and 12 werecast against that organization Fourteen additional votescast by the winter drivers and which could affect theresults of the election, were challenged by Respondent ontheground that they were not then employed byRespondent.On May 31, Respondent Employer filed with theaforesaid Regional Director four objections to the electionaforementioned By reason thereof, the Regional Director,in accordance with Section 102.69 of the Board's Rulesand Regulations, Series 8, as amended, conducted aninvestigationof both the challenges and said objections.On July 28, the Board's Acting Regional Director filed hisSupplemental Decision and Report on said Objections andchallengedballotsbywhich he overruled all of theaforesaid objections as being without merit or having beenalready considered and rejected by the Regional Director'sDecisionand Direction of Election of April 24Withrespect to the unopened l4 challenged ballots, 12 werechallenged on the same grounds considered and disposedof adversely to the contention of Respondent Employer bythe Regional Director in his previous decision of April 24and were, therefore,againoverruled. The remaining twochallengesweresustainedThereafter,RespondentEmployersoughtreviewbytheBoardoftheSupplementary Decision and Report on Objections andchallengedballots lastmentionedwhich request wasdenied by the Board on or about August 14 on the groundthat the request "raises no substantialissueswarrantingreview."The challenged ballots being opened and examined, theRegional Director, on August 18, filed his revised Tally ofBallots finding that all 12 challenged ballots had been castfor the Union, therebyincreasingthe total ballots for theUnion to 34 and 13 against thatorganization.On August24, the Board's Acting Regional Director certified the'All events herein occurred in 1967 unless otherwise specified C. H. SPRAGUE & SON CO.383Union as collective-bargaining representative of the unitdescribed in his Decision of April 24.By its answer, and at the hearing herein, Respondentadmitted that on or about and since September 1, 1967, ithas refused to bargain collectively with the Union inrespect to rates of pay, wages, hours and conditions ofemployment of the employees in the certified unitdescribed above. At the hearing before me, Respondent'scounsel, consistent with Respondent's contention in therepresentation proceeding that its "winter drivers" shouldbe excluded from the unit, stated that "the refusal [tobargain] is basedcompletelyupon the fact that the[certified]unit is not appropriate." That issue, however,was raised and fully litigated by Respondent in therepresentation proceeding in which the duly authorizedRegional Director ruled that the unit under attack wasand is an appropriate unit, a ruling which was sustainedby the Board on a requested review thereof byRespondent.It is and has been well established law that, absentnewly discovered or previously unavailable evidence, orspecialcircumstances, an employer may not relitigatebefore a Trial Examiner, in the subsequent unfair laborpracticeproceeding, issueswhichwere litigated anddecided in a prior related representation proceeding.WorcesterWoolenMills vN L.R B.,170 F.2d 13, 16(C A1),N L R.B. v Aerovox Corporation.389 F.2d 475(C.A. 4);The Natural Gas Utility District,170NLRBNo. 156. Here there is no suggestion of newly discoveredorpreviouslyunavailableevidence,orofspecialcircumstances, to require further or renewed considerationof the appropriateness of the certified unit. In that state ofthe record, I conclude that by admittedly refusing aboutand after September 1, 1967 to bargain collectively withtheUnion as the representative of the employees in thecertifiedunitdescribedabove,Respondent violatedSection 8(a)(5) and (1) of the Act.'As previously indicated, Respondent is engaged in thesale and transportation of petroleum products. Its businessbeing highly seasonal in nature, the size and number of itstruckdriver personnel is not constant. Thus, Respondenthasapermanent complement of approximately 25year-round employees but, due to increased demands forpetroleum products during the winter months, it utilizes,on an average, about 25 additional drivers to supplementitspermanent force during that season. Some of thewinterdriversbeginworking in September, but themajority start in October and November. Winter driversstart leaving inMarch with the bulk leaving in April andMay. Of the winter drivers who worked during the winterof 1966-67, almost 80 percent worked during the previouswinter and over 60 percent had at least 3 years' priorwinter service with Respondent The names of all drivers,regardless of whether they are classified as winter driversor permanent drivers, remain on a driver roster-boardyear round, arranged in the order of their date of hire.Prior to the 1967-68 winter season, when additionaldrivers were needed, it was Respondent's policy, as willhereafter appear in greater detail, to recall and reemploydrivers who worked during the previous winter.'Assuming,arguendo,that Respondenthad agoodfaith doubtas to theappropriateness of theunit,it is now well established that a goodfaith buterroneousdoubt as tosuch appropriateness is not a defense to an otherwisemeritorious chargeof refusalto bargainUnited Aircraft Corporation vN L R B ,333 F2d 819(C A 2), certdenied380 U.S 910,FlorencePrintingCo,145 NLRB 141,enfd333 F 2d 289, 291 (C A 4).The record conclusively establishes that it has beenRespondent's consistent practice, prior to the winterseason of 1967-68, to require each winter driver to file awritten employment applicationonlywhen he is firsthired, but not when he returns in subsequent years DavidBell,Respondent's terminal manager from April 1954 toJuly 1967, so testified, as did employees Huckins, Abbott,Thompson, and Colby, who had been employed in priorwinters ranging 2 to 7 years. It was not until the approachof the 1967-68 winter season, following the representationelection, thatGeorge Varney, who succeeded Bell asterminalmanager in July 1967, required that all whodesired employment in the following winter file writtenapplications as new employees regardless of their priorwinter employment by Respondent. Thus, Varney, on orabout October 1, 1967, told Wesley Thompson, employedby Respondent as a winter driver for 6 years, that hewould "be starting as a new employee, that there wouldbenomore seniority."ParkerColbywas toldsubstantially the same thing Employees were also told byVarney, contrary to the previously established practice,that they would be required to sign notices at the close ofeachwinterseasonacknowledgingthattheyhadcompletelysevered their employment relationship withRespondent, the effect of which would be to unequivocallyforeclose any right to seniority if they should be employedin following seasonsThe Union having been certified on August 24, 1967, ascollective-bargaining representative of all of Respondent'sdrivers, I conclude that by thereafter (a) requiring itsformer winter drivers to file new written employmentapplications depriving them of established seniority rights,'(b)requiringwinterdrivers to sign the unequivocalterminationnoticedescribedabove,withoutfirstconferring or negotiating with the Union with respectthereto,Respondent further violated Section 8(a)(5) and(1) of the ActC. TheAlleged Violationsof Section 8(a)(3)The complaint alleges that during the months ofOctober and November 1967, Respondent failed andrefused torecall andto reemploy the 19 employees namedin the margin' all of whom, the testimony discloses, hadbeen employed by Respondent during the winter of1966-67, because they had joined or supported the UnionBy its answer to this allegation, Respondent denied that ithad any obligation torecall anyof these employees butalso denied that it had refused to recall them.There being no contention that there was an expressagreement with all, or indeed any, of the 19 allegeddiscriminatees that they would be bothrecalled andrehired during the 1967-68 season, it was incumbent on`Permanent drivers and winter drivers had been receiving the samehourlyrate based upon length of employment with Respondent Beginningin theirthird year,winter drivers had been receivingsick,holiday andvacation pay, and BlueCross-BlueShield benefits7FranklmAbbott,PatrickBossie,WallaceBragg,ParkerColby,EverettDay,Walter Edgecomb, Edward Edwards, RonaldHenderson,RobertHodges, JohnHuckins,Warren Leighton, Louis Lemay, Jr,WilliamLindley, JamesMunroe, Anthony Rollins, Kenneth Rollins,AlfredScott,Wesley Thompson, Albert Wiggin 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheGeneral Counsel to establish by a preponderance ofthe evidence either that all of these 19 men applied forand were denied such reemployment, or that it wasRespondent's established policy or practice to itselfsummon or recall for winter employment all the driversemployed during the previous winter, and that it failed todo so prior to the 1967-68 winter season This analysis,though not expressly proclaimed, is apparently the theoryofthecomplaintwhichallegesnotmerelythatRespondent refused to reemploy these 19 men because oftheir union activities or support, but that it failed andrefused to "recall" them for the samereason!Insupport of the General Counsel's theory, Bell,Respondent's terminal manager from 1954 to July 1967,credibly and repeatedly testified that during each summerhe knew where the winter drivers of the year before wereemployed and "called" them in the order of seniority todeterminewhether they would be available for thefollowingwinterPettipasadmittedthatattherepresentation hearing he truthfully testified that "Bellwould inform the winter dnvers of the Company'spolicyto call them backeach fall" and "that the Companyattemptsto rehire drivers from prior seasons." At thehearingbeforeme,PettipastestifiedthatitisRespondent's"contention that the winter drivers of1966-1967 who were not called back in 1967-68 were notcalledbacksolelybecause they were not available .andif they were available [Respondent] would havecalledthem back, . . . there is no other reason why they werenotcalledback " At another point in his testimony, whenhewasspecificallyaskedwhy the 19 allegeddiscnminatees named in the complaint were not hired forthe 1967-68 winter season, he testified it was because they"didn'tapply for employment or they were workingsomewhere else at the time."Thoughit isthe contention of the General Counsel thatRespondent failed and refused to adhere to the policy andpractice found immediately above with respect to all 19 ofthealleged discriminatees, there is a complete lack ofproof that Respondent failed and refused to recall the 13alleged discriminateesnamed in themargin below' Noneof them appeared as a witness, nor was any explanationofferedwhy they failed to do so To give furtherconsideration to the allegationspertainingto these menwould requireme to assumeor infer that Respondentfailed and refused to callthesemen which, of course, Icannot do.'° For all that appears from the record, thesemen may have been offered and rejected employment,they may have moved away or been disabled. It is not forme to speculate why these men did not find themselves inRespondent's employmentduringthe winter in questionin arrivingatmy conclusion, I am also not unmindfulthatRespondent by its answer denied that it had anyobligationtorecallanyof these employeesThatassertion, however, does not warrant a finding or inferencethat the men, or at least some of them, were not,in fact,recalled or offered employment. This is especially true inlight of Respondent's pleadeddenial"that it has refusedto recall" any of these men. The burden rests upon the'According toWebster'sNewInternationalDictionary,to"recall"means to call back,tosummon to return "'Bossie,Bragg,Day, Edwards,Henderson, Hodges,Leighton, Lemay,Lindley,Munroe,KennethRollins,Scott, and Wiggin"in arriving at this conclusion,Ihavegiven,considerationtoRespondent'sunlawfuldemand prior to the 1967-68 season that winterdriversfileapplications for employment as newemployeesThis factor,however,warrantsno inference that reemploymentof the men was notoffered to themGeneral Counsel to establish that refusal and he has failedto do so It will, therefore, be recommended that theallegations of the complaint pertaining to these 13 men bedismissed.The remaining six alleged discriminatees" all testified,and their testimony is undisputed that they personallymade applications for reemployment prior to the 1967-68winter season. In addition to the findings heretoforeentered pertaining to Respondent's established policy andpracticeofrecallingformerwinterdrivers,Pettipasunequivocally and repeatedly testified that there is no"question that the Company would like to have the menback that had worked for them before satisfactorily." Inthatstateof the record, it became incumbent onRespondent to go forward with evidence to establish avalid reason why it failed to reemploy these six men.In this respect, when Pettipas was asked by me whetherhe knew why any of the 19 alleged discnminatees were notemployed, he testified it was because they "didn't applyfor employment or they were working somewhere else atthe time,.that is theonlyreason."That defense,however, is without merit with respect to the six menpresentlyunder consideration because they expresslyapplied for and were denied reemployment.Varney,who Pettipas named as the person in hisorganizationwho could "tell why [the 19 allegeddiscriminatees] were not employed," testified that of themen who signed applications for work he recommendedthat Abbott, Edgecomb and Kenneth Rollins not be hiredbecause they were "abusive of equipment " Varney'stestimony in this respect must be evaluated in light of thefact that he did not become terminal manager until thesummer of 1967 and that his conclusionary testimony isunsupported by any objective evidence Varney had noknowledge why the remainder of those who applied forwork were not rehired, that decision, he testified, wasmade "by the officers of the Company."With respect to Varney's reason for not employing thethreemen named immediately above, Bell, Respondent'sterminalmanager for 14 years prior to the summer of1967, testified that "all of the winter dnvers for the1966-67 season . . perform[ed] their work satisfactorily."Though Bell reprimanded three other named employees,with whom we are not concerned, for their maintenance ofequipment, he had no reprimand of Abbott, Edgecombe,and Kenneth Rollins in that respect Bell further testifiedhe does not recall that in the last 3 years of hisemployment he ever complained about any winter driverto either Pettipas or Varney On the entire record I findthatRespondent's refusal to employ the six men nowunder consideration was not occasioned by the reasonassigned by Varney.Notwithstanding all that has been found above, theburden still remained on the General Counsel to establishby a preponderance of the evidence that the refusal toemploy was discnminatorily motivated. An employer hasthe right to hire or refuse to hire an employee for anyreason, or indeed for no given reason, except only that hecannot refuse to hire or rehire an employee in order toencourage or discourage membership in, or support of, alabor organization. The ultimate issue therefore is whetherRespondent refused to rehire the six winter driverspresentlyunder consideration for the single reasonproscribed by the Act.While the burden rests on theGeneralCounsel to so establish, realism and humanexperience requires recognition that, absent a valid reason,"Abbott, Colby,Edgecomb,Huckins, AnthonyRollins, and Wiggin C. H. SPRAGUE & SON CO.385an employer welcomes the return to employment of hisexperiencedtemporarilylaid-offemployees.Indeed,according to Pettipas,itis"apolicy of the Company,whenever possible,to rehire the men who worked in theprior season"and that Bell informed the winter drivers"of thisnormal procedure "Why then were these six men not employed? The onlyanswer and reason supplied by the record with respect tofourofthem is found in the Regional Director'sSupplementary Decision and Report of July 28, 1967, bywhich Respondent was made aware that these four men,Abbott, Colby, Edgecomb,and Wigginhad voted for theUnion. On the entire record I find that these men weredenied employment by Respondent because they had sovoted,and that Respondent thereby violated Section8(a)(1) and(3) of the ActThough the record fails to disclose a valid reason forRespondent's refusal to hire Huckins and Anthony Rollinswho expressly applied for and were denied employment,that failure creates, at most, only a suspicion that thedenial was imposed for the proscribed reason.There is nota scintilla of evidence that either of these men wereengaged in any union activities, gave support to thatorganization,or that Respondent was aware how theyvotedattheelection.Absent such evidence, I amconstrained to recommend dismissal of the allegations ofthe complaint charging that these two men were deniedemploymentin violationof the Act.IVTHE EFFECT OF THE UNFAIR LABOR PRACTICESRespondent'sactivities set forth in section III, above,occurring in connection with Respondent'soperationsdescribed in section I, above, have a close,intimate, andsubstantial relation to trade, traffic,and commerce amongthe several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerceUpon the basis of the foregoing findings of fact, and onthe entire record in the case, I make the following.CONCLUSIONS OF LAW1.By threatening an employee with loss of employmentif the Union was voted in, and by promising anotheremployee advancement on its seniority list if he wouldvoteagainst theUnion,Respondent interferedwith,restrained and coerced its employees in the exercise ofrightsguaranteed in Section7of the Act, therebyviolating Section 8(a)(1) thereof.2All truckdrivers,includingwinter drivers and thedispatcher of Respondent, employed at its Portsmouthterminal,excluding office clerical employees,guards andsupervisorsasdefined in the Act,constituteaunitappropriate for the purpose of collective bargaining withinthe meaning of Section9(b) of the Act3.At all times on and after August 24, 1967, the Unionhas been the representative for the purposes of collectivebargaining of the employees in the unit described aboveand, by virtue of Section 9(a) of the Act, has been andnow is the exclusive representative of all the employees insaid unit for the purposes of collective bargaining inrespect to rates of pay, wages, hours of employment, orother terms or conditions of employment4.By refusing on or about September 1, 1967, and atall times thereafter, to bargain collectively with the Unioninrespect to rates of pay, wages, hours and otherconditionsof employment of the employees in theabove-describedunit,Respondent violated Section 8(a)(5)and (1) of the Act.5.By unilaterally deviating on and after August 24,1967, from its established policy and practice of recallingitswinter drivers for employment in the following winterseason,Respondent violated Section 8(a)(5) and (1) of theAct.6.By unilaterally deviating, on and after August 24,1967, from its previously established practice by thereafterrequiring former winter drivers to sign applications as newemployees, and by unilaterally requiring its winter dnversat the close of the winter season to certify, unwillingly,that they had permanently severed their employmentrelationshipwithRespondent,inboth instances therebyaffecting their established seniority rights,Respondentviolated Section 8(a)(5) and 8(a)(1) of the Act.7.By refusing and failing to reemploy Franklin Abbott,Parker Colby, Walter Edgecomb, and Albert Wiggin forthe 1967-68 winter season because they had voted for theUnion, Respondent violated Section 8(a)(1) and (3) of theAct8.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.9.Except as concluded above, the General Counsel hasfailedtoestablishtheremaining allegations of thecomplaint by the necessary preponderance of the evidenceTHE REMEDYHaving found that Respondent engaged in certainunfair labor practices,Irecommend that it be required tocease and desist therefrom and that it take certainaffirmative action outlined below which I find to benecessary to remedy and to remove the effects of theunfair labor practices and to effectuate the policies of theAct.Since it has been found that Respondent unlawfullyrefused to employAbbott, Colby,Edgecomb,and Wigginduring the 1967-68 winter season,my RecommendedOrderwillrequireRespondent tomake these fouremployeeswhole for any loss in wages or othercompensation theymay have sustained by reason ofRespondent'sunlawfulactionbypaying them suchamounts as they would normally have earned between thedate of their application for employment in 1967 and theend of the 1967-68 winter season.Such backpay shall becomputed on a quarterly basis in the manner establishedby the Board in FW Woolworth Co,90 NLRB 289,and shall include interest at the rate of 6 percent perannum as provided inIsisPlumbing&Heating Co ,138NLRB 716. It will further be required that Respondentoffer these four men employment for the 1968-69 winterseason.[Recommended Order omitted from publication.]